Opinion issued January 15, 2015.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00611-CV
                           ———————————
                              249 LLC, Appellant
                                       V.
                             CASO, INC., Appellee



                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-42902



                         MEMORANDUM OPINION

      Appellant, 249 LLC, has filed a motion to dismiss the appeal. No other party

has filed a notice of appeal, and no opinion has issued. See TEX. R. APP. P.

42.1(a)(1), (c). Further, although appellant failed to include a certificate of
conference in its motion, the motion includes a certificate of service, more than 10

days have passed since the motion was filed, and no party has responded to the

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.




                                         2